COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00006-CR


ROGER MERRITT THIELEMAN                                             APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 0802855D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      In January 2017, we received Appellant Roger Merritt Thieleman’s “Motion

to Appeal Magistrate’s Decision” complaining of the magistrate’s November 21,

2016 denial of his request for the appointment of counsel to file a postconviction

DNA motion and to assist him in seeking postconviction habeas relief.         The

district judge denied Appellant’s request for reconsideration of the magistrate’s


      1
          See Tex. R. App. P. 47.4.
decision on November 29, 2016. The “Motion to Appeal” was file-marked by the

trial court clerk on November 30, 2016.

      Liberally construing the document as a notice of appeal from the district

court’s decision, see Tex. R. App. P. 27.1(b), we notified Appellant on January

13, 2017, that we have no appellate jurisdiction over interlocutory appeals from

orders denying counsel for DNA testing, Gutierrez v. State, 307 S.W.3d 318, 323

(Tex. Crim. App. 2010), or over appeals relating to the denial of postconviction

relief under article 11.07 of the code of criminal procedure, Tex. Code Crim.

Proc. Ann. art. 11.07, § 5 (West 2015), including the denial of requests for

appointment of counsel, Cooper v. State, No. 02-15-00145-CR, 2015 WL

3799069, at *1 (Tex. App.—Fort Worth June 18, 2015, pet. ref’d) (mem. op., not

designated for publication); Ex parte Wall, Nos. 02-11-00326-CR, 02-11-00517-

CR, 2012 WL 5869595, at *9 (Tex. App.—Fort Worth Nov. 21, 2012, no pet.)

(mem. op., not designated for publication). We warned Appellant that absent a

response showing grounds for continuing the appeal, we could dismiss it for want

of jurisdiction. See Tex. R. App. P. 43.2(f). We have received no response.

      Accordingly, we dismiss this appeal for want of jurisdiction.

                                                   PER CURIAM

PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 9, 2017



                                          2